Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment to claims of 01/19/2021 is acknowledged.
Drawing objections in the Office action of 10/20/2020 are withdrawn. Replacement drawings submitted on 01/19/2021 are acceptable.
Specification objections in the Office action of 10/20/2020 are withdrawn. Amendment to specification submitted on 01/19/2021 has been entered.
Claim objections in the Office action of 10/20/2020 are withdrawn.
Claim rejections under 35 U.S.C. § 112 in the Office action of 10/20/2020 are withdrawn.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Goldman on 01/25/2021.
The application has been amended as follows: 


the moving ring or the stationary ring is provided with a spring or a corrugated tube along a direction of an axis; 
an elastic force generated by the spring or the corrugated tube enables end faces of the moving ring and the stationary ring to be fit to each other and enables the end faces to be perpendicular to the axis; 
one side of a fitting surface of the moving ring and the stationary ring is air, and an opposing side is liquid; 
the moving ring and the stationary ring are closely fit to prevent the liquid from leaking from the opposing one side; 
cross-section widths of the moving ring and the stationary ring are different, causing end portions of the moving ring and the stationary ring to be partially fit with each other; 
at one side of each of the moving ring and the stationary ring in contact with liquid, the moving ring comprises a large cross-section width with a rim protruding in its radial direction, and the stationary ring comprises a narrow cross-section width parallel to the 4axis, wherein the narrow cross-section width of the stationary ring is uniform without any protrusions; and 
the protruding rim of the moving ring comprising a forwardly inclined portion extending over a portion of the stationary ring with the narrow cross- section width, wherein the forwardly inclined portion extends from the end face of the stationary ring at the fitting surface of the moving ring and the stationary ring to a periphery of the fitting 

Allowable Subject Matter
 	The following is an examiner’s statement of reasons for allowance: 
The prior art does not disclose or fairly suggest Mechanical seal with outer forwardly-inclined rim for liquids as claimed in independent claim 1 of the instant application.  The examiner can find no motivation to combine or modify the references of record without the use of impermissible hindsight.
 	US 9,546,734 (Cid et al) substantially discloses the claimed invention, in Figures 1-10, except for the narrow cross-section width of the stationary ring is uniform without any protrusions, and the protruding rim of the moving ring comprising a forwardly inclined portion extending over a portion of the stationary ring with the narrow cross- section width, wherein the forwardly inclined portion extends from the end face of the stationary ring at the fitting surface of the moving ring and the stationary ring to a periphery of the fitting surface towards a top surface of the stationary ring, wherein the protruding rim at the periphery extends over a section of the top surface of the stationary ring. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar seals. There is no suggestion, teaching, or motivation for one of ordinary skill in the art to modify a reference or combine references, and to yield a reasonable expectation of success without the use of impermissible hindsight. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112.  The examiner can normally be reached on Monday thru Friday, 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/NATHAN CUMAR/Primary Examiner, Art Unit 3675